                      Case 3:21-mj-00053-KAP Document 1 Filed 04/01/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint PRGLILHG


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                   Western District
                                                   __________       of Pennsylvania
                                                              District  of __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No.
                                                                   )                 3:21- 53 MJ
                                                                   )
                RUSSELL GLEN HURLEY                                )        <6/%&34&"->
                                                                   )
                          Defendant(s)


                              CRIMINAL COMPLAINT
                %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     April 7, 2019              in the county of              Clearfield       in the
     Western           District of         Pennsylvania        , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 922(g)(1)                            Possession of a Firearm by a Convicted Felon




         This criminal complaint is based on these facts:
                Please see attached Affidavit in Support of Criminal Complaint.




         ✔ Continued on the attached sheet.
         u

                                                                                              /s/ Jonathan DuThinh
                                                                                              Complainant’s signature

                                                                                   Jonathan DuThinh, Special Agent ATF
                                                                                               Printed name and title

Sworn DQGVXEVFULEHGEHIRUHPHE\WHOHSKRQHSXUVXDQWWR)HG5&ULP3 E  $ 


Date:             04/01/2021
                                                                                                 Judge’s signature

City and state:                  Johnstown, Pennsylvania                       Keith A. Pesto, United States Magistrate Judge
                                                                                               Printed name and title
